Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 17/212,535 filed 3/25/21.  Claims 1-8 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The drawings filed 3/25/21 are approved.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “flexible” in claims 1 and 6 is a relative term which renders the claims indefinite. The term “flexible” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

    PNG
    media_image1.png
    126
    662
    media_image1.png
    Greyscale

	At line 6 of claim 1, “the two pairs of support legs” lack antecedent basis.  The examiner suggests deleting “pairs of”.
	At line 7 of claim 1, it is not clear if the referenced support legs refer back to those introduced at line 3.  The examiner suggests insert “the” before each occurrence of “two support legs”.
	Also, at line 7 of claim 1, it is not clear what the metes and bounds are of “swingly”.  Th examiner suggests amending to “rotatably” which is pulled directly from the specification.  See at least paragraphs [0007, 0023].
	At line 9 of claim 1, the language “each support leg is hollow inside which composed of…” is not clear.  The examiner suggests replacing “which” with “and”.
 	In claim 2 it is not clear how the middle section is straight when it is disclosed as two parallel tubes. The suggest amending as follows: - - the upper section and the lower section have a U-shape, the middle section is composed of two straight tubes each having  
	In claim 6, it is not clear which connecting band “the connecting band” refences and each connecting band does not go around each leg as best understood. The examiner suggests amending as follows:

bands are made of flexible materials, one end of [[the]] each connecting band is fixed with the bottom surface of the stool surface, and the other end of [[the]] each connecting band is fixed with the bottom surface of the stool surface after going around the upper section of [[each]] one support leg.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 540,684 to O’Brien in view of U.S. 2007/0257540 to Park et al.
O’Brien provides a foldable chair which is consider to meet a “stool”.  The “stool” having a surface A/AA cabapale of folding at B to form a storage compartment for receiving the legs of the stool therein [Fig.1]. The leaves A/AA are disclosed as made of metal which is considered flexible to at least some degree. The legs are made of hollow rods including an upper section D detachable from a lower section DD with an elastic cord G therein.  As the legs are attached to the bottom of surface A/AA at C they are considered “swingly connected to each other” as they will rotated with leaves about B. arms bb form a protruding lower edge.
With respect to claim 4, clasp E meets the limitation of a hasp.

Park et al. teaches that at the time of the effective filing date of the invention it was known to provide collapsible legs of stool with three detachable sections connected by an elastic cord as shown in Figure 2.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have substituted legs having three sections as taught by Park for the legs having two section of O’Brien.  It would have been an obvious substitution of  mechanical equivalents known in the prior art with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of being able to break the legs down into three sections rather than two sections.

Claims 2, 3 and 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636